Exhibit 10(e)

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the ‘Agreement’), made in Greenwich, Connecticut as of June 14,
2006, between United Rentals, Inc., a Delaware corporation (the ‘Company’), and
Roger E. Schwed (‘Executive’).

WHEREAS, the Company desires to employ Executive as its Executive Vice President
and General Counsel, and Executive desires to accept such employment on the
terms and conditions hereinafter set forth;

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:

1. At Will Employment.

Executive will be employed by the Company at will, which means that either the
Executive or the Company may terminate the employment relationship at any time
and for any reason or no reason. Notwithstanding the foregoing, following the
termination of Executive’s employment, Executive shall be entitled to the
compensation and benefits provided for in Section 4 of this Agreement, as
applicable depending on the circumstances of such termination.

2. Employment.

(a) Employment by the Company. Executive agrees to be employed by the Company
upon the terms and subject to the conditions set forth in this Agreement.
Executive shall serve as Executive Vice President and General Counsel of the
Company and shall report directly to the Chief Executive Officer of the Company.

(b) Performance of Duties. During his employment, Executive shall faithfully,
diligently and professionally perform Executive’s duties and serve the Company
to the best of Executive’s ability and efforts. Executive shall devote his full
business time to the business and affairs of the Company. In his capacity as
Executive Vice President and General Counsel, Executive shall have such duties
and responsibilities as are customary for Executive’s positions and any other
duties or responsibilities he may be assigned by the Chief Executive Officer of
the Company and/or the Board of Directors of the Company, provided that such
duties or responsibilities are consistent with his positions as Executive Vice
President and General Counsel. Notwithstanding the foregoing, Executive may
serve as a director of I Challenge Myself, Inc. and any other boards approved in
advance in writing by the Company (such approval not to be unreasonably
withheld), provided that such service does not unreasonably interfere with
Executive’s responsibilities hereunder (‘Outside Positions’).

(c) Place of Performance. Executive shall be based at the Company’s offices in
Greenwich, Connecticut. Executive recognizes that his duties will require, at
the Company’s expense, reasonable travel to domestic and international
locations.



--------------------------------------------------------------------------------

3. Compensation and Benefits.

(a) Base Salary. The Company agrees to pay to Executive a base salary (‘Base
Salary’) at the annual rate of $400,000. Upon recommendation of the Chief
Executive Officer, the Compensation Committee of the Board of Directors of the
Company may determine in its sole discretion to increase, but not decrease, the
Base Salary. Payments of the Base Salary shall be payable in equal installments
in accordance with the Company’s standard payroll practices.

(b) Signing Bonus. The Company shall pay a signing bonus to Executive of $35,000
(the ‘Signing Bonus’). Except as provided in Sections 4(d)(ii), 4(e)(ii) and
4(f)(ii) of this Agreement, Executive must be employed by the Company on
July 14, 2006 (the ‘Signing Bonus Accrual Date’) to be eligible for the Signing
Bonus. The Signing Bonus shall be paid on July 14, 2006. Notwithstanding the
foregoing, in the event Executive terminates his employment with the Company
without Good Reason (as defined in Section 4(h)(ii) of this Agreement) within
the first ninety days of his employment, Executive shall repay the Signing Bonus
to the Company within thirty days following such termination.

(c) 2006 Bonus. Executive shall be eligible to receive a bonus for 2006 in
accordance with this Section 3(c) (the ‘2006 Bonus’). The 2006 Bonus shall be a
performance-based bonus with a target bonus of 90% of Executive’s Base Salary
for 2006 and a maximum bonus equal to 125% of Executive’s Base Salary for 2006,
provided that the 2006 Bonus shall not be less than $200,000 (the ‘2006 Minimum
Bonus’). Performance goals for the 2006 Bonus shall be established in accordance
with Section 2.11 of the Annual Incentive Plan (as defined below), although the
2006 Bonus is not pursuant to the Annual Incentive Plan. The 2006 Bonus shall be
paid on the date that bonuses for 2006 are paid generally by the Company under
the Annual Incentive Plan (such date, the ‘2006 Bonus Payment Date’).
Notwithstanding anything in the foregoing to the contrary, Executive must be
employed by the Company on the 2006 Bonus Payment Date to be eligible for the
2006 Bonus (or any portion thereof), except as otherwise set forth in Sections
4(d)(iii) and 4(f)(iii) of this Agreement.

(d) Annual Incentive Bonus Plan. With respect to each year after 2006, Executive
shall be eligible to receive an annual cash incentive bonus (the ‘Annual Bonus’)
pursuant to the terms of the United Rentals, Inc. Annual Incentive Compensation
Plan, as it may be amended from time to time (the ‘Annual Incentive Plan’). The
Target Allocation (as defined in the Annual Incentive Plan) shall be 90% of Base
Salary. The maximum incentive opportunity shall be 125% of Base Salary.
Executive has been determined by the Committee (as defined in the Annual
Incentive Plan) to be a Covered Employee (as defined in the Annual Incentive
Plan) under the Annual Incentive Plan, and Executive’s Performance Goals (as
defined in the Annual Incentive Plan) shall be determined by the Committee (as
defined in the Annual Incentive Plan) in accordance with Section 2.11.1 and
Article V of the Annual Incentive Plan. The Annual Bonus shall be paid to
Executive at such times and in such amounts as provided in the Annual Incentive
Plan.

(e) Restricted Stock Units. As soon as reasonably practicable after the date
hereof, the Company shall award to Executive an aggregate grant of 45,000
restricted stock units (35,000 to vest over time and 10,000 to vest upon the
achievement of certain performance

 

2



--------------------------------------------------------------------------------

objectives), in accordance with and subject to the provisions of the United
Rentals, Inc. 2001 Comprehensive Stock Plan, as it may be amended from time to
time, and a 2001 Comprehensive Stock Plan Restricted Stock Unit Agreement in
substantially the form attached hereto as Exhibit A (the ‘RSU Agreement’).

(f) Benefits and Perquisites. Executive shall be entitled to participate in, to
the extent Executive is otherwise eligible under the terms thereof, the benefit
plans and programs, and receive the benefits and perquisites, generally provided
by the Company to executives of the Company, including without limitation family
medical insurance (subject to applicable employee contributions). Executive
shall be entitled to 20 vacation days per year, such days to be accrued in
accordance with Company policy.

(g) Business Expenses. The Company agrees to reimburse Executive for all
reasonable and necessary travel, business entertainment and other business
expenses incurred by Executive in connection with the performance of his duties
under this Agreement in accordance with, and subject to, the Company’s standard
policies. Such reimbursements shall be made by the Company on a timely basis
upon submission by Executive of vouchers in accordance with the Company’s
standard procedures.

(h) Company Automobile. During Executive’s employment with the Company, the
Company shall provide to Executive an automobile owned or leased by the Company
in accordance with, and subject to, Company practice and policy. The Company
shall be responsible for all reasonable costs associated with the purchase or
lease of such automobile, insurance, routine maintenance, and service and repair
of the vehicle.

(i) Indemnification. The Company shall indemnify Executive in accordance with,
and subject to, the terms of an indemnification agreement in the form attached
hereto as Exhibit B (the ‘Indemnification Agreement’). Notwithstanding anything
in this Agreement to the contrary, the rights and obligations of the parties
with respect to indemnification (including dispute resolution, governing law and
notice) shall be governed by the Indemnification Agreement.

(j) No Other Compensation or Benefits; Payment. The compensation and benefits
specified in this Section 3 and in Section 4 of this Agreement shall be in lieu
of any and all other compensation and benefits. Payment of all compensation and
benefits to Executive specified in this Section 3 and in Section 4 of this
Agreement (i) shall be made in accordance with the relevant Company policies in
effect from time to time to the extent the same are consistently applied,
including normal payroll practices, and (ii) shall be subject to all legally
required or authorized withholdings.

(k) Cessation of Employment. In the event Executive shall cease to be employed
by the Company for any reason, then Executive’s compensation and benefits shall
cease on the date of such event, except as otherwise specifically provided
herein or in any applicable employee benefit plan or program or as required by
law.

 

3



--------------------------------------------------------------------------------

4. Compensation Following Termination. Without limiting any rights Executive may
have under the Indemnification Agreement, Executive shall be entitled only to
the following compensation and benefits upon termination of employment:

(a) General. On any termination of Executive’s employment, he shall be entitled
to:

 

  (i) any accrued but unpaid Base Salary for services rendered through the date
of termination;

 

  (ii) any vacation accrued to the date of termination;

 

  (iii) any accrued but unpaid expenses required to be reimbursed in accordance
with Section 3(g) of this Agreement;

 

  (iv) receive any benefits to which he may be entitled upon termination
pursuant to the plans and programs referred to in Section 3(f) hereof or as may
be required by applicable law; and

 

  (v) receive any amounts or benefits to which he may be entitled upon
termination pursuant to the plans and agreement referred to in Sections 3(d) and
3(e) hereof in accordance with the terms of such plans and agreement.

(b) Termination by the Company for Cause. In the event that Executive’s
employment is terminated by the Company for Cause (as defined below), Executive
shall be entitled only to those items identified in Section 4(a).

(c) Termination by Executive Without Good Reason. In the event that Executive’s
employment is terminated by Executive without Good Reason (as defined below),
Executive shall be entitled only to the following

 

  (i) those items identified in Section 4(a); and

 

  (ii) if Executive timely elects COBRA continuation coverage, the Company will
pay through the COBRA Payment End Date (as defined below) the monthly premiums
for the level of coverage Executive maintained on the date of termination. The
‘COBRA Payment End Date’ shall be the earlier of (A) one year following the date
of termination and (B) the date Executive becomes employed by a third party and
is eligible for coverage under the group benefits plan of the new employer. If
during the period Executive is receiving this benefit, Executive obtains new
employment and becomes eligible for coverage under the group benefits plan of
the new employer, Executive must promptly notify the Company in writing of such
eligibility.

 

4



--------------------------------------------------------------------------------

(d) Termination by Reason of Executive’s Death or Disability. In the event that
Executive’s employment is terminated by reason of Executive’s death or
Disability (as defined below), Executive (or his estate, as the case may be)
shall be entitled only to the following:

 

  (i) those items identified in Section 4(a);

 

  (ii) if such termination occurs prior to the Signing Bonus Accrual Date, the
Signing Bonus;

 

  (iii) if such termination occurs prior to the 2006 Bonus Payment Date, an
amount equal to the product of (A) the 2006 Minimum Bonus multiplied by (B) a
fraction, the numerator of which is the number of days between the date hereof
and the date of such termination (inclusive) and the denominator of which is the
number of days between the date hereof and the 2006 Bonus Payment Date
(inclusive) (such amount, the ‘Prorated 2006 Minimum Bonus’); and

 

  (iv) if Executive (or his surviving spouse or children, as the case may be)
timely elects COBRA continuation coverage, the Company will pay through the
COBRA Payment End Date the monthly premiums for the level of coverage Executive
maintained on the date of termination. If during the period Executive is
receiving this benefit, Executive obtains new employment and becomes eligible
for coverage under the group benefits plan of the new employer, Executive must
promptly notify the Company in writing of such eligibility.

(e) Termination by Executive for Good Reason. In the event that Executive’s
employment is terminated by Executive for Good Reason, Executive shall be
entitled only to the following:

 

  (i) those items identified in Section 4(a);

 

  (ii) if such termination occurs prior to the Signing Bonus Accrual Date, the
Signing Bonus;

 

  (iii) the payment of 190% of Executive’s Base Salary (as determined pursuant
to Section 3(a)) payable over one year in accordance with the Company’s normal
payroll practices (the ‘Severance Pay’) (such percentage equal to 100% of
Executive’s Base Salary, plus the Target Allocation); and

 

  (iv)

if Executive timely elects COBRA continuation coverage, the Company will pay
through the COBRA Payment End Date the monthly premiums for the level of
coverage

 

5



--------------------------------------------------------------------------------

 

Executive maintained on the date of termination. If during the period Executive
is receiving this benefit, Executive obtains new employment and becomes eligible
for coverage under the group benefits plan of the new employer, Executive must
promptly notify the Company in writing of such eligibility.

(f) Termination by the Company Without Cause. In the event that Executive’s
employment is terminated by the Company without Cause, Executive shall be
entitled only to the following:

 

  (i) those items identified in Section 4(a);

 

  (ii) if such termination occurs prior to the Signing Bonus Accrual Date, the
Signing Bonus;

 

  (iii) if such termination occurs prior to the 2006 Bonus Payment Date, the
Prorated 2006 Minimum Bonus;

 

  (iv) the Severance Pay (as defined above in Section 4(e)(iii)); and

 

  (v) if Executive timely elects COBRA continuation coverage, the Company will
pay through the COBRA Payment End Date the monthly premiums for the level of
coverage Executive maintained on the date of termination. If during the period
Executive is receiving this benefit, Executive obtains new employment and
becomes eligible for coverage under the group benefits plan of the new employer,
Executive must promptly notify the Company in writing of such eligibility.

(g) Timing of Payments Under Sections 4(d)(ii), 4(d)(iii), 4(e)(ii), 4(e)(iii),
4(f)(ii), 4(f)(iii) and 4(f)(iv).

 

  (i) Payment of the Signing Bonus under Sections 4(d)(ii), 4(e)(ii) or 4(f)(ii)
shall be made at the time such sum would have been paid had Executive’s
employment not terminated; provided, however, if necessary to comply with
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
‘Code’), and applicable administrative guidance and regulations, such payment
shall be made six months following the date of termination of employment.

 

  (ii)

Payment of the Prorated 2006 Minimum Bonus under Sections 4(d)(iii) or 4(f)(iii)
shall be made on the 2006 Bonus Payment Date; provided, however, if necessary to

 

6



--------------------------------------------------------------------------------

 

comply with Section 409A(a)(2)(B)(i) of the Code, and applicable administrative
guidance and regulations, such payment shall be made six months following the
date of termination of employment.

 

  (iii) The Severance Pay to be made under Sections 4(e)(iii) or 4(f)(iv) shall
be paid at the times Executive’s Base Salary would have been paid had
Executive’s employment not terminated; provided, however, that if necessary to
comply with Section 409A(a)(2)(B)(i) of the Code, and applicable administrative
guidance and regulations, the payment of such sums shall be made as follows:
(A) no payments shall be made for a six-month period following the date of
termination, (B) an amount equal to six months of Severance Pay shall be paid in
a lump sum six months following the date of termination, and (C) during the
period beginning six months following the date of termination through the
remainder of the one-year period, payment of the Severance Pay shall be made at
the times Executive’s Base Salary would have been paid had Executive’s
employment not terminated.

(h) Definitions of Cause, Good Reason and Disability.

(i) Executive shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to Executive a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the Nominating
and Corporate Governance Committee of the Board of Directors of the Company
finding that in the good faith opinion of such committee, Executive, after
giving effect to any applicable cure period described below, was guilty of
conduct set forth in any of clauses (A) – (J) of this Section 4(h) and that
reasonably identifies the reason(s) for such opinion. For purposes of this
Agreement, the term ‘Cause’ shall mean any of the following: (A) Executive has
willfully misappropriated any funds or property of the Company or its
affiliates, or has willfully destroyed property of the Company or its
affiliates; (B) Executive has been convicted of (1) a felony or (2) any crime
(x) involving fraud, dishonesty or moral turpitude or (y) that materially
impairs Executive’s ability to perform his duties and responsibilities with the
Company or that causes material damage to the Company or its affiliates or their
operations or reputation; (C) Executive has (1) obtained personal profit from
any transaction of or involving the Company or an affiliate of the Company (or
engaged in any activity with the intent of obtaining such a personal profit)
without the prior approval of the Company or (2) engaged in any other willful
conduct which constitutes a breach of fiduciary duty or the duty of loyalty to
the Company or its affiliates and which has resulted or is reasonably likely to
result in material damage to the Company or its affiliates; (D) Executive’s
material failure to perform his duties with the Company (other than as a result
of total or partial incapacity due to physical or mental illness), provided,
however, that, if susceptible of cure, a termination by the Company for Cause
under this Section 4(h)(i)(D) shall be effective only if, within 15 days
following delivery of a written notice by the Company to Executive that
Executive has materially failed to perform his duties and that reasonably
identifies the reason(s)

 

7



--------------------------------------------------------------------------------

for such determination, Executive has failed to cure such failure to perform
(nothing herein being intended to eliminate the requirement included in the
first sentence of this Section 4(h)(i)); (E) Executive’s use of alcohol or drugs
has materially interfered with his ability to perform his duties and
responsibilities with the Company; (F) Executive has knowingly made any untrue
statement or omission of a material nature to the Company or an affiliate of the
Company; (G) Executive has knowingly falsified Company records (or those of one
of its affiliates); (H) Executive has willfully committed any act (1) which is
intended to materially damage the reputation of the Company or an affiliate of
the Company or (2) which in fact materially damages the reputation of the
Company or an affiliate; (I) Executive (1) has willfully violated the Company’s
material policies or rules (including, but not limited to, the Company’s equal
employment opportunity policies), which violation is materially injurious to the
Company or its affiliates, or (2) is guilty of gross negligence or willful
misconduct in the performance of his duties with the Company, which is
materially injurious to the Company or its affiliates; or (J) Executive has
materially breached a covenant set forth in Section 5 or otherwise materially
violated any confidentiality, non-competition or non-solicitation prohibitions
imposed on Executive under common law or under the terms of any agreement with
the Company.

(ii) For purposes of this Agreement, the term ‘Good Reason’ shall mean any of
the following: (A) demotion from the positions of Executive Vice President or
General Counsel; (B) the Company decreases or fails to pay the compensation
described in Sections 3(a), 3(b), 3(c), 3(d) or 3(e) of this Agreement (in
accordance with, and subject to, such provisions); (C) a material breach of this
Agreement, the RSU Agreement or the Indemnification Agreement by the Company
(except as qualified by Section 4(h)(ii)(E) below); (D) Executive’s job site is
relocated to a location which is more than fifty (50) miles from Greenwich,
Connecticut, unless the parties mutually agree to such relocation; or
(E) material diminution of Executive’s duties or responsibilities (it being
understood by the parties that a simultaneous increase and decrease of
Executive’s duties and responsibilities consented to by the parties, such
consent not to be unreasonably withheld, shall not constitute Good Reason);
provided, however, that a termination by Executive for Good Reason under any of
clauses (A) – (E) of this Section 4(h)(ii) shall be effective only if, within 15
days following delivery of a written notice by Executive to the Company that
Executive is terminating his employment for Good Reason and that reasonably
identifies the reason(s) for such determination, the Company has failed to cure
the circumstances giving rise to Good Reason.

(iii) For purposes of this Agreement, a ‘Disability’ shall occur in the event
Executive is unable to perform the duties and responsibilities contemplated
under this Agreement for a period of either (A) 90 consecutive days or (B) 6
months in any 12-month period due to physical or mental incapacity or
impairment. During any period that Executive fails to perform Executive’s duties
hereunder as a result of incapacity or impairment due to physical or mental
illness (the ‘Disability Period’), Executive shall continue to receive the
compensation and benefits provided by Section 3 of this Agreement until
Executive’s employment hereunder is terminated; provided, however, that the
amount of base compensation and benefits received by Executive during the
Disability Period shall be reduced by the aggregate amounts, if any, payable to
Executive under any disability benefit plan or program provided to Executive by
the Company in respect of such period.

 

8



--------------------------------------------------------------------------------

(i) Effect of Material Breach of Section 5 on Compensation Following Termination
of Employment Pursuant to Section 4. If, at the time of termination of
Executive’s employment or any time thereafter, Executive is in material breach
of any covenant contained in Section 5 hereof, Executive (or his estate, as
applicable) shall not be entitled to any future payments (or if payments have
commenced, any continued payment) under Sections 4(c)(ii), 4(d)(ii), 4(d)(iii),
4(d)(iv), 4(e)(ii), 4(e)(iii), 4(e)(iv), 4(f)(ii), 4(f)(iii), 4(f)(iv) or
4(f)(v).

(j) No Further Liability; Release. Other than providing the compensation and
benefits provided for in accordance with this Section 4, the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives shall have no further obligation
or liability to Executive or any other person under this Agreement, except as
otherwise required by law. The payment of any amounts pursuant to this Section 4
(other than Section 4(a)) is expressly conditioned upon the delivery by
Executive to the Company of a release in form and substance reasonably
satisfactory to the Company of any and all claims Executive may have against the
Company and its directors, officers, employees, subsidiaries, affiliates,
stockholders, successors, assigns, agents and representatives arising out of or
related to Executive’s employment by the Company and the termination of such
employment (other than claims under the Indemnification Agreement).

5. Exclusive Employment; Noncompetition; Nonsolicitation; Nondisclosure of
Proprietary Information; Surrender of Records; Inventions and Patents.

5.1 No Conflict; No Other Employment. During the period of Executive’s
employment with the Company, Executive shall not: (i) engage in any activity
which conflicts or interferes with or derogates from the performance of
Executive’s duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit,
except as approved in advance in writing by the Company; provided, however, that
Executive shall be entitled to manage his personal investments and otherwise
attend to personal affairs, including charitable, social and political
activities, in a manner that does not unreasonably interfere with his
responsibilities hereunder, or (ii) accept or engage in any other employment,
whether as an employee or consultant or in any other capacity, and whether or
not compensated therefor. Notwithstanding the foregoing, Executive may serve in
the Outside Positions as permitted pursuant to Section 2(b) above.

5.2 Noncompetition; Nonsolicitation.

(a) Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information renders him special and unique within the Company’s
industry. In consideration of the payment by the Company to Executive of amounts
that may hereafter be paid to Executive pursuant to this Agreement (including,
without limitation, pursuant to Sections 3 and 4 hereof) and other obligations
undertaken by the Company hereunder, Executive agrees that during (i) his
employment with the Company, and (ii) the period beginning on the date of
termination of employment and ending one year after the date of termination of
employment (the ‘Covered Time’), Executive shall not, directly or indirectly,
engage (as owner, investor, partner, stockholder, employer, employee,
consultant, advisor, director or otherwise) in any Competing Business in any
Restricted Area (each as defined below), provided that the provisions of this

 

9



--------------------------------------------------------------------------------

Section 5.2(a) will not be deemed breached merely because Executive owns less
than 5% of the outstanding common stock of a publicly-traded company. For
purposes of this Agreement, ‘Competing Business’ shall mean (i) any business in
which the Company is currently engaged, including, but not limited to, renting
and selling equipment and merchandise to the commercial and general public,
including construction equipment, earthmoving equipment, aerial equipment,
aerial work platforms, traffic safety equipment, trench safety equipment,
industrial equipment, landscaping equipment, and home repair and maintenance
equipment, as well as highway construction related technologies; (ii) any other
future business which the Company engages in to a material extent during
Executive’s employment with the Company; and (iii) any of the entities
identified on Exhibit C. For purposes of this Agreement, ‘Restricted Area’ means
each of: (i) any state in the United States and any province in Canada in which
the Company conducts any business currently or during Executive’s future
employment with the Company; and (ii) regardless of state, the area within a 200
mile radius of any office or facility of the Company in which or in relation to
which Executive shall have performed any duties for the Company during his
employment with the Company.

(b) In further consideration of the payment by the Company to Executive of
amounts that may hereafter be paid to Executive pursuant to this Agreement
(including, without limitation, pursuant to Sections 3 and 4 hereof) and other
obligations undertaken by the Company hereunder, Executive agrees that during
his employment and the Covered Time, he shall not, directly or indirectly,
(i) solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Company or any of its affiliates
to terminate his, her, or its relationship with the Company or such affiliate;
(ii) solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Company or any of its affiliates
to become employees, agents, representatives or consultants of any other person
or entity; (iii) solicit or attempt to solicit any customer, vendor or
distributor of the Company or any of its affiliates in connection with a
Competing Business with respect to any product or service being furnished, made,
sold, rented or leased by the Company or such affiliate; or (iv) persuade or
seek to persuade any customer, vendor or distributor of the Company or any
affiliate to cease to do business or to reduce the amount of business which the
customer, vendor or distributor has customarily done or contemplates doing with
the Company or such affiliate, whether or not the relationship between the
Company or its affiliate and such customer, vendor or distributor was originally
established in whole or in part through Executive’s efforts. For purposes of
this Section 5.2(b) only, during the Covered Time, the terms ‘customer,’
‘vendor’ and ‘distributor’ shall mean a customer, vendor or distributor who has
done business with the Company or any of its affiliates within twelve months
preceding the termination of Executive’s employment.

(c) Executive understands that the provisions of this Section 5.2 may limit his
ability to earn a livelihood in a business similar to the business of the
Company or its affiliates but nevertheless agrees and hereby acknowledges that
the consideration provided under this Agreement, including any amounts or
benefits provided under Sections 3 and 4 hereof and other obligations undertaken
by the Company hereunder, is sufficient to justify the restrictions contained in
such provisions. In consideration thereof and in light of Executive’s education,
skills and abilities, Executive agrees that he will not assert in any forum that
such provisions prevent him from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable.

 

10



--------------------------------------------------------------------------------

5.3 Proprietary Information. Executive acknowledges that during the course of
his employment with the Company he will necessarily have access to and make use
of proprietary information and confidential records of the Company and its
affiliates. Executive covenants that he shall not during his employment or at
any time thereafter, directly or indirectly, use for his own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose
to any individual or entity, any proprietary information, unless such disclosure
has been authorized in writing by the Company or is otherwise required by law.
Executive acknowledges and understands that the term ‘proprietary information’
includes, but is not limited to: (a) the software products, programs,
applications, and processes utilized by the Company or any of its affiliates;
(b) the name and/or address of any customer or vendor of the Company or any of
its affiliates or any information concerning the transactions or relations of
any customer or vendor of the Company or any of its affiliates with the Company
or such affiliate or any of its or their partners, principals, directors,
officers or agents; (c) any information concerning any product, technology, or
procedure employed by the Company or any of its affiliates but not generally
known to its or their customers, vendors or competitors, or under development by
or being tested by the Company or any of its affiliates but not at the time
offered generally to customers or vendors; (d) any information relating to the
computer software, computer systems, pricing or marketing methods, sales
margins, cost of goods, cost of material, capital structure, operating results,
borrowing arrangements or business plans of the Company or any of its
affiliates; (e) any information which is generally regarded as confidential or
proprietary in any line of business engaged in by the Company or any of its
affiliates; (f) any business plans, budgets, advertising or marketing plans;
(g) any information contained in any of the written or oral policies and
procedures or manuals of the Company or any of its affiliates; (h) any
information belonging to customers or vendors of the Company or any of its
affiliates or any other person or entity which the Company or any of its
affiliates has agreed to hold in confidence; (i) any inventions, innovations or
improvements covered by this Agreement; and (j) all written, graphic and other
material relating to any of the foregoing. Executive acknowledges and
understands that information that is not novel or copyrighted or patented may
nonetheless be proprietary information. The term ‘proprietary information’ shall
not include information that is or becomes generally available to and known by
the public or information that is or becomes available to Executive on a
non-confidential basis from a source other than the Company, any of its
affiliates, or the directors, officers, employees, partners, principals or
agents of the Company or any of its affiliates (other than as a result of a
breach of any obligation of confidentiality).

5.4 Confidentiality and Surrender of Records. Executive shall not during his
employment or at any time thereafter (irrespective of the circumstances under
which Executive’s employment by the Company terminates), except as required by
law, directly or indirectly publish, make known or in any fashion disclose any
confidential records to, or permit any inspection or copying of confidential
records by, any individual or entity other than in the course of such
individual’s or entity’s employment or retention by the Company. Upon
termination of employment for any reason or request by the Company, Executive
shall deliver promptly to the Company all property and records of the Company or
any of its affiliates, including, without limitation, all confidential records.
For purposes hereof, ‘confidential records’ means all correspondence, reports,
memoranda, files, manuals, books, lists, financial, operating or marketing
records, magnetic tape, or electronic or other media or equipment of any kind
which may be in Executive’s possession or under his control or accessible to him
which

 

11



--------------------------------------------------------------------------------

contain any proprietary information. All property and records of the Company and
any of its affiliates (including, without limitation, all confidential records)
shall be and remain the sole property of the Company or such affiliate during
Executive’s employment with the Company and thereafter.

5.5 Inventions and Patents. All inventions, innovations or improvements
(including policies, procedures, products, improvements, software, ideas and
discoveries, whether patent, copyright, trademark, service mark, or otherwise)
conceived or made by Executive, either alone or jointly with others, in the
course of his employment by the Company, belong to the Company. Executive will
promptly disclose in writing such inventions, innovations or improvements to the
Company and perform all actions reasonably requested by the Company to establish
and confirm such ownership by the Company, including, but not limited to,
cooperating with and assisting the Company in obtaining patents, copyrights,
trademarks, or service marks for the Company in the United States and in foreign
countries.

5.6 Enforcement. Executive acknowledges and agrees that, by virtue of his
position, his services and access to and use of confidential records and
proprietary information, any violation by him of any of the undertakings
contained in this Section 5 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law. Accordingly, Executive agrees and consents to the entry
of an injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 5. Executive waives posting by the Company or its affiliates of
any bond otherwise necessary to secure such injunction or other equitable
relief. Rights and remedies provided for in this Section 5 are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
hereunder or under any other agreement or applicable law.

6. Assignment and Transfer.

(a) Company. This Agreement shall inure to the benefit of and be enforceable by,
and may be assigned by the Company without Executive’s consent to, any purchaser
of all or substantially all of the Company’s business or assets, any successor
to the Company or any assignee thereof (whether direct or indirect, by purchase,
merger, consolidation or otherwise). Notwithstanding the foregoing sentence,
nothing in this Section 6(a) is intended or shall be construed to diminish the
obligations of any such purchaser, successor or assignee or the rights of
Executive under Section 4 of this Agreement.

(b) Executive. The parties hereto agree that Executive is obligated under this
Agreement to render personal services of a special, unique, unusual,
extraordinary and intellectual character, thereby giving this Agreement special
value. Executive’s rights and obligations under this Agreement shall not be
transferable by Executive by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void; provided, however,
that if Executive shall die, all amounts then payable to Executive hereunder
shall be paid in accordance with the terms of this Agreement to Executive’s
estate.

 

12



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Other Obligations. Executive represents and warrants that neither
Executive’s employment with the Company nor Executive’s performance of
Executive’s obligations hereunder will conflict with or violate or otherwise are
inconsistent with any other obligations, legal or otherwise, which Executive may
have.

(b) Nondisclosure. Executive will not disclose to the Company, use, or induce
the Company to use, any proprietary information, trade secrets or confidential
business information of others.

(c) Cooperation. Following termination of employment with the Company for any
reason, Executive shall cooperate with the Company, as reasonably requested by
the Company, to effect a transition of Executive’s responsibilities and to
ensure that the Company is aware of all matters being handled by Executive. The
Company shall (i) pay Executive a per diem fee based on Executive’s Base Salary
for work performed in connection with such obligation, provided that Executive
is not then receiving payments pursuant to Sections 4(e)(iii) or 4(f)(iv) above
and such work is approved in advance in writing by the Company and
(ii) reimburse Executive’s reasonable expenses incurred in connection with such
pre-approved work.

(d) Assistance in Proceedings, Etc. Executive shall, during and after his
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any legal or quasi-legal proceeding, including any external or
internal investigation, involving the Company or any of its affiliates. The
Company shall (i) pay Executive a per diem fee based on Executive’s Base Salary
(with portions of days being aggregated to form days of eight hours) for
material work performed in connection with such obligations (i.e., Executive is
required to attend a meeting or spend more than one hour during a day responding
to or otherwise participating in telephone, email, or telecopy communications)
subsequent to termination of Executive’s employment with the Company, provided
that (A) such work is approved in advance in writing by the Company, (B) no
payments shall be due in connection with assistance provided during any period
for which Executive is receiving payments pursuant to Sections 4(e)(iii) or
4(f)(iv) above and (C) no payments shall be due for any time Executive spends
testifying before the SEC or in any proceeding (e.g., class action litigation);
and (ii) reimburse Executive’s reasonable expenses incurred in connection with
the foregoing obligations.

(e) Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided to him under Section 4 of this Agreement by
seeking other employment or otherwise, nor shall the amount of any payments
provided to Executive under Section 4 be reduced by any compensation earned by
Executive as the result of employment by another employer after the termination
of Executive’s employment or otherwise.

(f) No Right of Set-off Etc. The obligation of the Company to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including without
limitation, set-off, counterclaim,

 

13



--------------------------------------------------------------------------------

recoupment, defense or other claim, right or action which the Company may have
against Executive or others.

(g) Protection of Reputation. Following the termination of Executive’s
employment with the Company, Executive agrees that he will take no action which
is intended, or would reasonably be expected, to harm the reputation of the
Company or any of its affiliates or which would reasonably be expected to lead
to unwanted or unfavorable publicity to the Company or its affiliates. Nothing
herein shall prevent Executive from making any truthful statement in connection
with any investigation by the Company or any governmental authority or in any
legal proceeding.

(h) Governing Law. This Agreement shall be governed by and construed (both as to
validity and performance) and enforced in accordance with the internal laws of
the State of Connecticut applicable to agreements made and to be performed
wholly within such jurisdiction, without regard to the principles of conflicts
of law or where the parties are located at the time a dispute arises.

(i) Arbitration.

 

  (i) General. Executive and the Company specifically, knowingly, and
voluntarily agree that they shall use final and binding arbitration to resolve
any dispute (an ‘Arbitrable Dispute’) between Executive, on the one hand, and
the Company (or any affiliate of the Company), on the other hand. This
arbitration agreement applies to all matters relating to this Agreement, the RSU
Agreement and Executive’s employment with and/or termination of employment from
the Company, including without limitation disputes about the validity,
interpretation, or effect of this Agreement, or alleged violations of it, any
payments due hereunder or thereunder and all claims arising out of any alleged
discrimination, harassment or retaliation, including, but not limited to, those
covered by Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, and the Americans With
Disabilities Act or any other federal, state or local law relating to
discrimination in employment. For the avoidance of doubt, it is understood that
an Arbitrable Dispute does not include any dispute under the Indemnification
Agreement.

 

  (ii)

Injunctive Relief. Notwithstanding anything to the contrary contained herein,
the Company and any affiliate of the Company (if applicable) shall have the
right to seek injunctive or other equitable relief from a court of competent
jurisdiction to enforce Section 5 of this Agreement. For purposes of seeking
enforcement of

 

14



--------------------------------------------------------------------------------

 

Section 5, the Company and Executive hereby consent to the jurisdiction of any
state or federal court sitting in the County of Fairfield, State of Connecticut,
or in the City, County and State of New York.

 

  (iii) The Arbitration. Any arbitration pursuant to this Section 7(i) will take
place in New York, New York, under the auspices of the American Arbitration
Association, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association then in effect, and
before a panel of three arbitrators selected in accordance with such rules.
Judgment upon the award rendered by the arbitrators may be entered in any state
or federal court sitting in the County of Fairfield, State of Connecticut, or in
the City, County and State of New York.

 

  (iv) Fees and Expenses. In any arbitration pursuant to this Section 7(i), each
party shall be responsible for the fees and expenses of its own attorneys and
witnesses, and the fees and expenses of the arbitrators shall be divided equally
between the Company, on the one hand, and Executive, on the other hand.
Notwithstanding the foregoing, the Company shall pay the reasonable legal fees,
costs and expenses incurred by Executive in connection with any action arising
under this Agreement and/or the RSU Agreement, provided that any dispute or
controversy between the parties regarding this Agreement or the RSU Agreement is
resolved in any manner in favor of Executive.

 

  (v) Exclusive Forum. Except as permitted by Section 7(i)(ii) hereof,
arbitration in the manner described in this Section 7(i) shall be the exclusive
forum for any Arbitrable Dispute. Except as permitted by Section 7(i)(ii),
should Executive or the Company attempt to resolve an Arbitrable Dispute by any
method other than arbitration pursuant to this Section 7(i), the responding
party shall be entitled to recover from the initiating party all damages,
expenses, and attorneys’ fees incurred as a result of that breach. Nothing
hereunder, however, shall restrict either party from proposing or agreeing to
pursue consensual mediation of any Arbitrable Dispute.

(j) Reimbursement of Reasonable Attorney’s Fees and Expenses in Connection with
Agreement. The Company shall pay or reimburse Executive for reasonable
attorneys’ fees and expenses incurred by Executive in connection with the
drafting and negotiating of this Agreement, provided that the Company’s total
obligation pursuant to this

 

15



--------------------------------------------------------------------------------

Section 7(j) shall not exceed $7,500. It is agreed that the payment or
reimbursement of such fees shall be considered a working condition fringe
benefit.

(k) Section 409A of the Code. The Company makes no representations regarding the
tax implications of the compensation and benefits to be paid to Executive under
this Agreement, including, without limitation, under Section 409A of the Code.
The parties agree that in the event Executive or the Company reasonably
determines that the terms hereof would result in Executive being subject to tax
under Section 409A of the Code, Executive and the Company shall negotiate in
good faith to amend this Agreement to the extent necessary to prevent the
assessment of any such tax, including by delaying the payment dates of any
amounts hereunder.

(l) Entire Agreement. This Agreement (including the plans and the RSU Agreement
referenced in Section 3) and the Indemnification Agreement contain the entire
agreement and understanding between the parties hereto in respect of Executive’s
employment and supersedes, cancels and annuls any prior or contemporaneous
written or oral agreements, understandings, commitments and practices between
them respecting Executive’s employment.

(m) Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and, on behalf of the Company, by its duly authorized
officer.

(n) Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction or arbitration panel to be invalid or unenforceable to
any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law.
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court or arbitration panel making
such determination shall reduce the scope, duration and/or area of such
provision (and shall substitute appropriate provisions for any such invalid or
unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. The
parties hereto recognize that if, in any judicial or arbitral proceeding, a
court or arbitration panel shall refuse to enforce any of the separate covenants
contained in this Agreement, then that invalid or unenforceable covenant
contained in this Agreement shall be deemed eliminated from these provisions to
the extent necessary to permit the remaining separate covenants to be enforced.
In the event that any court or arbitration panel determines that the time period
or the area, or both, are unreasonable and that any of the covenants is to that
extent invalid or unenforceable, the parties hereto agree that such covenants
will remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable.

(o) Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed

 

16



--------------------------------------------------------------------------------

according to its fair meaning and not strictly for or against the Company or
Executive. As used herein, the words ‘day’ or ‘days’ shall mean a calendar day
or days.

(p) Nonwaiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of any other right, power or
privilege or of the same right, power or privilege in any other instance. All
waivers by either party hereto must be contained in a written instrument signed
by the party to be charged and, in the case of the Company, by its duly
authorized officer.

(q) Notices. Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by registered or
certified mail, postage prepaid, with return receipt requested, addressed:
(i) in the case of the Company, to Chief Executive Officer, United Rentals,
Inc., Five Greenwich Office Park, Greenwich, Connecticut 06831; and (ii) in the
case of Executive, to Executive’s last known address as reflected in the
Company’s records, or to such other address as Executive shall designate by
written notice to the Company. Any notice given hereunder shall be deemed to
have been given at the time of receipt thereof by the person to whom such notice
is given if personally delivered or on the date that is three (3) days after the
date of mailing if sent by registered or certified mail.

(r) Survival. Cessation or termination of Executive’s employment with the
Company shall not result in termination of this Agreement, the RSU Agreement or
the Indemnification Agreement. The respective obligations of Executive and the
Company as provided in the RSU Agreement, the Indemnification Agreement and
Sections 4, 5, 6 and 7 of this Agreement shall survive cessation or termination
of Executive’s employment hereunder.

(s) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument. Signatures delivered by facsimile
shall be effective for all purposes.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed on
its behalf by an officer thereunto duly authorized and Executive has duly
executed this Agreement, all as of the date and year first written above.

 

UNITED RENTALS, INC.

   

EXECUTIVE:

By:

 

/s/ Wayland R. Hicks

   

/s/ Roger E. Schwed

 

Name: Wayland R. Hicks

   

Roger E. Schwed

 

Title:   Chief Executive Officer

   

 

17



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT is entered into as of this                     
day of                     , 2006, by and between United Rentals, Inc., a
Delaware corporation (the ‘Company’), and                      (‘Indemnitee’).

RECITALS

A. The Company is aware that because of the increased exposure to litigation
costs, talented and experienced persons are increasingly reluctant to serve or
continue serving as directors and officers of corporations unless they are
protected by comprehensive liability insurance and indemnification.

B. The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate guidance regarding the
proper course of action.

C. The Board of Directors of the Company (the ‘Board’) has concluded that, in
order to retain and attract talented and experienced individuals to serve as
officers and directors of the Company and its subsidiaries and to encourage such
individuals to take the business risks necessary for the success of the Company
and its subsidiaries, the Company should contractually indemnify its officers
and directors, and the officers and directors of its subsidiaries, in connection
with claims against such officers and directors in connection with their
services to the Company and its subsidiaries, and has further concluded that the
failure to provide such contractual indemnification could be detrimental to the
Company, its subsidiaries and stockholders.

NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:

1. Definitions.

(a) Agent. ‘Agent’ with respect to the Company means any person who is or was a
director, officer, employee or other agent of the Company or a Subsidiary of the
Company; or is or was serving at the request of, for the convenience of, or to
represent the interests of, the Company or a Subsidiary of the Company as a
director, officer, employee or agent of another entity or enterprise; or was a
director, officer, employee or agent of a predecessor corporation (or other
predecessor entity or enterprise) of the Company or a Subsidiary of the Company,
or was a director, officer, employee or agent of another enterprise at the
request of, for the convenience of, or to represent the interests of such
predecessor.

(b) Expenses. ‘Expenses’ means all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees, costs of
investigation and related disbursements) incurred by the Indemnitee in
connection with the investigation, settlement, defense or appeal of a Proceeding
covered hereby or the establishment or enforcement of a right to indemnification
under this Agreement.

(c) Proceeding. ‘Proceeding’ means any threatened, pending, or completed claim,
suit or action, whether civil, criminal, administrative, investigative or
otherwise.

 

B-1



--------------------------------------------------------------------------------

(d) Subsidiary. ‘Subsidiary’ means any corporation or other entity of which more
than 10% of the outstanding voting securities or other voting interests is owned
directly or indirectly by the Company, and one or more other Subsidiaries, taken
as a whole.

2. Maintenance of Liability Insurance.

(a) The Company hereby covenants and agrees with Indemnitee that, subject to
Section 2(b), the Company shall obtain and maintain in full force and effect
directors’ and officers’ liability insurance (‘D&O Insurance’) in reasonable
amounts as the Board of Directors shall determine from established and reputable
insurers. In no event shall the terms of such D&O Insurance be less favorable to
Indemnitee than the terms generally applicable to the Company’s executive
officers generally.

(b) Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company determines in good faith that
the premium costs for such insurance are (i) disproportionate to the amount of
coverage provided after giving effect to exclusions, and (ii) substantially more
burdensome to the Company than the premiums charged to the Company for D&O
Insurance currently in effect.

3. Mandatory Indemnification. The Company shall defend, indemnify and hold
harmless Indemnitee:

(a) Third Party Actions. If Indemnitee is a person who was or is a party, or is
threatened to be made a party, to any Proceeding (other than an action by or in
the right of the Company) by reason of the fact that Indemnitee is or was or is
claimed to be an Agent of the Company, or by reason of anything done or not done
by Indemnitee in any such capacity, or by reason of the fact that Indemnitee
personally guaranteed any obligation of the Company at any time, against any and
all Expenses and liabilities of any type whatsoever (including, but not limited
to, legal fees, judgments, fines, ERISA excise taxes or penalties, and amounts
paid in settlement) incurred by such person in connection with the
investigation, defense, settlement or appeal of such Proceeding, so long as the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal action or Proceeding, had no reasonable cause to believe
such person’s conduct was unlawful.

(b) Derivative Actions. If Indemnitee is a person who was or is a party, or is
threatened to be made a party, to any Proceeding by or in the right of the
Company by reason of the fact that he is or was an Agent of the Company, or by
reason of anything done or not done by him in any such capacity, against any and
all Expenses and liabilities of any type whatsoever (including, but not limited
to, legal fees, judgments, fines, ERISA excise taxes or penalties, and amounts
paid in settlement) incurred by him in connection with the investigation,
defense, settlement or appeal of such Proceeding, so long as the Indemnitee
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company; except that no indemnification
under this subsection shall be made, and Indemnitee shall repay all amounts
previously advanced by the Company, in respect of any claim, issue or matter for
which such person is judged in a final, non-appealable decision to be liable to
the Company by a court of competent jurisdiction, unless and only to the extent
that the court in which such Proceeding was brought or the Court of Chancery of
Delaware shall determine that Indemnitee is fairly and reasonably entitled to
indemnity.

 

B-2



--------------------------------------------------------------------------------

(c) Actions Where Indemnitee Is Deceased. If Indemnitee is a person who was or
is a party, or is threatened to be made a party, to any Proceeding by reason of
the fact that he is or was an Agent of the Company, or by reason of anything
done or not done by him in any such capacity, and prior to, during the pendency
of, or after completion of, such Proceeding, the Indemnitee shall die, then the
Company shall defend, indemnify and hold harmless the estate, heirs and legatees
of the Indemnitee against any and all Expenses and liabilities incurred by or
for such persons or entities in connection with the investigation, defense,
settlement or appeal of such Proceeding on the same basis as provided for the
Indemnitee in Sections 3(a) and 3(b) above.

The Expenses and liabilities covered hereby shall be net of any payments by D&O
Insurance carriers or others.

4. Partial Indemnification. If Indemnitee is found under Section 3, 6 or 9
hereof not to be entitled to indemnification for all of the Expenses relating to
a Proceeding, the Company shall indemnify the Indemnitee for any portion of such
Expenses not specifically precluded by the operation of such Section 3, 6 or 9.

5. Indemnification Procedures; Mandatory Advancement of Expenses.

(a) Promptly after receipt by Indemnitee of notice to him or her of the
commencement or threat of any Proceeding covered hereby, Indemnitee shall notify
the Company of the commencement or threat thereof, provided that any failure to
so notify shall not relieve the Company of any of its obligations hereunder.

(b) If, at the time of the receipt of a notice pursuant to Section 5(a) above,
the Company has D&O Insurance in effect, the Company shall give prompt notice of
the Proceeding or claim to its insurers in accordance with the procedures set
forth in the applicable policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay all amounts payable
as a result of such Proceeding in accordance with the terms of such policies.

(c) Indemnitee shall be entitled to retain one or more counsel from time to time
selected by it in its sole discretion to act as its counsel in and for the
investigation, defense, settlement or appeal of each Proceeding.

(d) The Company shall bear all fees and Expenses (including invoices for
reasonable and customary advance retainers) of such counsel, and all fees and
Expenses invoiced by other persons or entities, in connection with the
investigation, defense, settlement or appeal of each such Proceeding. Such fees
and Expenses are referred to herein as ‘Covered Expenses.’

(e) Until a determination to the contrary under Section 6 hereof is made, the
Company shall advance all Covered Expenses in connection with each Proceeding.
If required by law, as a condition to such advances, Indemnitee shall, at the
request of the Company, agree to repay such amounts advanced if it shall
ultimately be determined by a final order of a court that Indemnitee is not
entitled to be indemnified by the Company by the terms hereof or under
applicable law.

(f) Each advance to be made hereunder shall be paid by the Company to Indemnitee
within 10 days following delivery of a written request therefor by Indemnitee to
the Company.

 

B-3



--------------------------------------------------------------------------------

(g) The Company acknowledges the potentially severe damage to Indemnitee should
the Company fail timely to make such advances to Indemnitee.

6. Determination of Right to Indemnification.

(a) To the extent Indemnitee has been successful on the merits or otherwise in
defense of any Proceeding, claim, issue or matter covered hereby, Indemnitee
need not repay any of the Expenses advanced in connection with the
investigation, defense or appeal of such Proceeding.

(b) If Section 6(a) is inapplicable, the Company shall remain obligated to
indemnify Indemnitee, and Indemnitee need not repay Expenses previously
advanced, unless the Company, by motion before a court of competent
jurisdiction, obtains an order for preliminary or permanent relief suspending or
denying the obligation to advance or indemnify for Expenses.

(c) Notwithstanding a determination by a court that Indemnitee is not entitled
to indemnification with respect to a specific Proceeding, Indemnitee shall have
the right to apply to the Court of Chancery of Delaware for the purpose of
enforcing Indemnitee’s right to indemnification pursuant to this Agreement.

(d) Notwithstanding any other provision in this Agreement to the contrary, the
Company shall indemnify Indemnitee against all Expenses incurred by Indemnitee
in connection with any Proceeding under Section 6(b) or 6(c) and against all
Expenses incurred by Indemnitee in connection with any other Proceeding between
the Company and Indemnitee involving the interpretation or enforcement of the
rights of Indemnitee under this Agreement unless a court of competent
jurisdiction finds that each of the material claims and/or defenses of
Indemnitee in any such Proceeding were frivolous or made in bad faith.

7. Certificate of Incorporation and By-Laws. The Company agrees that the
Company’s Certificate of Incorporation and By-laws in effect on the date hereof
shall not be amended to reduce, limit, hinder or delay (i) the rights of
Indemnitee granted hereby, or (ii) the ability of the Company to indemnify
Indemnitee as required hereby. The Company further agrees that it shall exercise
the powers granted to it under its Certificate of Incorporation, its By-laws and
by applicable law to indemnify Indemnitee to the fullest extent possible as
required hereby.

8. Witness Expenses. The Company agrees to compensate Indemnitee for the
reasonable value of his or her time spent, and to reimburse Indemnitee for all
Expenses (including attorneys’ fees and travel costs) incurred by him or her, in
connection with being a witness, or if Indemnitee is threatened to be made a
witness, with respect to any Proceeding, by reason of his or her serving or
having served as an Agent of the Company.

9. Exceptions. Notwithstanding any other provision hereunder to the contrary,
the Company shall not be obligated pursuant to the terms of this Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense (other than Proceedings
under Section 6(b) or Section 6(c) or brought to establish or enforce a right to
indemnification under this Agreement or the provisions of the Company’s
Certificate of Incorporation or By-laws unless a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
Proceeding were not made in good faith or were frivolous).

 

B-4



--------------------------------------------------------------------------------

(b) Unauthorized Settlements. To indemnify Indemnitee under this Agreement for
any amounts paid in settlement of a Proceeding covered hereby without the prior
written consent of the Company to such settlement.

10. Non-exclusivity. This Agreement is not the exclusive arrangement between the
Company and Indemnitee regarding the subject matter hereof and shall not
diminish or affect any other rights which Indemnitee may have under any
provision of law, the Company’s Certificate of Incorporation or By-laws, under
other agreements, or otherwise.

11. Continuation After Term. Indemnitee’s rights hereunder shall continue after
the Indemnitee has ceased acting as a director or Agent of the Company and the
benefits hereof shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.

12. Interpretation of Agreement. This Agreement shall be interpreted and
enforced so as to provide indemnification to Indemnitee to the fullest extent
now or hereafter permitted by law.

13. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable, provisions of the Agreement shall not
in any way be affected or impaired thereby, and to the fullest extent possible,
the provisions of this Agreement shall be construed or altered by the court so
as to remain enforceable and to provide Indemnitee with as many of the benefits
contemplated hereby as are permitted under law.

14. Counterparts, Modification and Waiver. This Agreement may be signed in
counterparts. This Agreement constitutes a separate agreement between the
Company and Indemnitee and may be supplemented or amended as to Indemnitee only
by a written instrument signed by the Company and Indemnitee, with such
amendment binding only the Company and Indemnitee. All waivers must be in a
written document signed by the party to be charged. No waiver of any of the
provisions of this Agreement shall be implied by the conduct of the parties. A
waiver of any right hereunder shall not constitute a waiver of any other right
hereunder.

15. Notices. All notices, demands, consents, requests, approvals and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been properly given if hand delivered (effective upon receipt or
when refused), or if sent by a courier freight prepaid (effective upon receipt
or when refused), in the case of the Company, at the addresses listed below, or
to such other addresses as the parties may notify each other in writing.

 

To Company:

  

United Rentals, Inc.

Five Greenwich Office Park

Greenwich, CT 06830

Attention: Chief Executive Officer

To Indemnitee: At the Indemnitee’s residence address and facsimile number on the
records of the Company from time to time.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware.

 

B-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Indemnification
Agreement effective as of the date first above written.

 

 

UNITED RENTALS, INC.

By

    

Name:

 

Wayland Hicks

Title:

 

Chief Executive Officer

 

INDEMNITEE:

    

Name:

 

 

B-6